DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on July 22, 2022 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.

Withdrawal of Allowability

The indicated allowability of claims 1, 2, 7, and 8 is withdrawn in view of the newly discovered reference(s) to Noda (US 2014/0129196), Becker et al. (US 2005/0116159), and Noda (US 2017/0336370).
.  Rejections based on the newly cited reference(s) follow.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 4, “said selected or obtained set is determined from calculating an average value of a plurality of peak start times and an average value of a plurality of peak end times of a chromatogram whose signal-to-noise ratio is equal to or greater than criteria among the plurality of chromatograms, and each of the average values is used as the set” is not described in the specification.

Claim Objections

Claims 2-6 are objected to because of the following informalities:
Claim 2, after “from” (line 10), should insert – one of – (see “one of”, line 9).
Claims 3-6, “said selected or obtained” lacks antecedent basis, and should be – said selected and calculated” (see claim 2, line 10). 
Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “peak detection portion” (claim 9), “peak range detection portion” (claims 9, 10), “peak range application portion” (claims 9, 10). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 2, the specification does not describe the subject matter in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to “calculate one of said detected peak start times and a corresponding one of said detected peak end times of the internal standard material from the obtained plurality of peak start times and the obtained plurality of peak end times of the internal standard material”.
Claim 10, the specification does not describe the subject matter in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to “calculate one set comprising one peak start time and a corresponding
peak end time from the obtained plurality of peak start points and the plurality of peak end points”.
For example, the specification discloses “[t]he peak range detection part 802 obtains the peak start time 813 and the peak end time 814 with reference to a plurality of peak start points 806, a plurality of peak end points 809, and each of the internal standard material chromatograms and target analyte chromatograms” (paragraph 0076). However, a formula or expression used in the calculation is not disclosed.
The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 6, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9-12, claim limitations “peak detection portion” (claim 9), “peak range detection portion” (claims 9, 10), “peak range application portion” (claims 9, 10) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no corresponding structure for the sampling device that is discussed or shown. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 4, it is unclear what “each of the average values” is used for.

Claim 6, it is unclear how “a peak start time and a peak end time of an internal standard material having a largest ratio of a peak height to noise value” relate to the rest of the claim.

Claim 10, the peak range detection portion for obtaining peak start points and peak end points appear to contradict claim 9, which recites the peak detection portion for obtaining a peak start point and peak end point.

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 2014/0129196).

Regarding claim 9, Noda discloses a chromatograph-mass spectrometer (Fig. 1) that simultaneously measures a target analyte and an internal standard material (paragraph 0060, lines 7-8), and obtains a chromatogram of the target analyte and a chromatogram of the internal standard material (paragraph 0060 lines 7-8), the chromatograph-mass spectrometer comprising:
a peak detection portion (portion of chromatograph device, Fig. 1) configured to obtain a peak start point and a peak end point from the chromatogram of the internal standard material (paragraph 0060 lines 8-10);
the obtained peak start point and the obtained peak end point detected by the peak detection portion of the chromatograph-mass spectrometer (paragraph 0060 lines 8-10).

However, while Noda does not expressly disclose a peak range detection portion configured to extract a peak start time and a peak end time from the obtained peak start point and the obtained peak end point, Noda discloses a time axis (paragraph 0060, lines 10-12). It would have been obvious to project the peak start point and the peak end point on the time axis to derive/extract a peak start time and a peak end time.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Noda with obtaining the peak start point and the peak end point for the purpose of extracting a peak start time and a peak end time.

While Noda does not expressly disclose a peak range application portion configured to determine a corresponding peak start time and a corresponding peak end time of the chromatogram of the target analyte using the extracted peak start time and the extracted peak end time extracted by the peak range detection portion of the chromatograph-mass spectrometer, Noda discloses determining a corresponding peak start point and a corresponding peak end point of the chromatogram of the target analyte using the peak start point and the peak end point of the internal standard material (paragraph 0060, lines 10-16). Further, it would have been obvious in view of Noda to disclose extracting peak start time and the peak end time by the peak range detection portion of the chromatograph-mass spectrometer, as discussed above. It would have been obvious to use the extracted peak start time and the extracted peak end time of the internal standard material for determining a corresponding peak start time and a corresponding peak end time of the chromatogram of the target analyte, by matching the peak start time and peak end time as suggested by matching the start point and end point in Noda (see paragraph 0060, lines 10-16).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use the extracted peak start time and the extracted peak end time of the internal standard material for the purpose of determining a corresponding peak start time and a corresponding peak end time of the chromatogram of the target analyte.

Regarding claim 10, Noda discloses providing plural chromatograms signals (paragraph 0016, lines 14, 23). In view of the discussions above with regard to claim 9, it would have been obvious to provide portions of the chromatograph device (Fig. 1) to 
obtain a plurality of pairs of peak start points and peak end points each 
said pair of peak start points and peak end points being associated with one of a plurality of chromatograms, each said chromatogram having a different internal standard material;
select or calculate one set comprising one peak start time and a 
corresponding peak end time from the obtained plurality of peak start points and the plurality of peak end points; and
determine the corresponding peak start time and the corresponding peak end time of the chromatogram of the target analyte using the selected or calculated the set including the selected or calculated peak start time and the selected or calculated peak end time, for accommodating the plural chromatograms signals.

Regarding claim 10, while Noda does not disclose calculate one set comprising one peak start time and a corresponding peak end time from the obtained plurality of peak start points and the plurality of peak end points, the limitation is an optional limitation because it is recited in the alternative form.

Regarding claim 12, Noda discloses the chromatograph-mass spectrometer is a liquid chromatograph-mass spectrometer (paragraph 0001, lines 1-4).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Noda as applied to claim 9 above, and further in view of Becker et al. (US 2005/0116159).

Regarding claim 11, Noda as modified discloses claimed limitation as discussed above except the internal standard material is a stable isotope labeled compound whose retention time similar to that of the target analyte.

Becker et al. discloses the internal standard material is a stable isotope labeled compound whose retention time similar to that of the target analyte (paragraph 0008, lines 16-20).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Noda as modified with the internal standard material is a stable isotope labeled compound whose retention time similar to that of the target analyte as disclosed by Becker et al. for the purpose of quantification in mass spectrometry (paragraph 0008, lines 11-12).

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Becker et al. (US 2005/0116159).

Regarding claim 1, Noda discloses the claimed limitations as discussed above regarding claim 9.

However, Noda does not disclose a step of adding, to a sample, an internal standard material having a retention time similar to that of a target analyte and having a mass-to-charge ratio different from that of the target analyte.

Becker et al. discloses a step of adding, to a sample, an internal standard material (paragraph 0008, lines 11-13) having a retention time similar to that of a target analyte and having a mass-to-charge ratio different from that of the target analyte (paragraph 0008, lines 16-18).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Noda with an internal standard material having a retention time similar to that of a target analyte and having a mass-to-charge ratio different from that of the target analyte as disclosed by Becker et al. for the purpose of quantification in mass spectrometry (paragraph 0008, lines 11-12).

Regarding claim 2, Noda discloses the claimed limitations as discussed above regarding claim 10.

Regarding claim 2, while Noda does not disclose calculate one set comprising one of said detected peak start times and a corresponding one of said detected peak end times of the internal standard material from the obtained plurality of peak start times and the obtained plurality of peak end times of the internal standard material, the limitation is an optional limitation because it is recited in the alternative form.

Regarding claim 8, Noda discloses the claimed limitations as discussed above regarding claim 11.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Becker et al. as applied to claims 1 and 2 above, and further in view of Tamaoki et al. (US 2020/0033303).

Regarding claim 5, Noda as modified discloses the claimed limitations as discussed above, except said selected or obtained set is determined from an earliest peak start time and a latest peak end time among a plurality of peak start times and a plurality of peak end times obtained from the plurality of chromatograms.

Tamaoki et al. discloses selected or obtained set is determined from an earliest peak start time and a latest peak end time among a plurality of peak start times and a plurality of peak end times obtained from the plurality of chromatograms (paragraph 0032, lines 1-8).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Noda as modified with an earliest peak start time and a latest peak end time among a plurality of peak start times and a plurality of peak end times obtained from the plurality of chromatograms as disclosed by Tamaoki et al. for the purpose of creating an injection program (paragraph 0032, lines 1-3).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Becker et al. as applied to claims 1 and 2 above, and further in view of Noda (US 2017/0336370).

Regarding claim 7, Noda (‘169) as modified discloses the claimed limitations as discussed above, except a square value of signal intensity at each point of the chromatogram of the internal standard material is obtained, and a peak start time and a peak end time are obtained from a chromatogram using the square value of signal intensity as a data point.

Noda (‘370) determining a chromatogram waveform using square value (least square method, paragraph 0026, lines 11-12). It would have been obvious to obtain a peak start time and a peak end time, since the peak start time and peak end time can be obtained from points from a chromatogram. Accordingly, it would have been obvious to obtain a peak start time and a peak end time are from a chromatogram using the square value of signal intensity as a data point.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Noda (‘169) as modified with a square value as disclosed by Noda (‘370) for the purpose obtaining a peak start time and a peak end time are from a chromatogram.

Prior Art Note

Claims 3, 4, and 6 are objected to as being dependent upon a rejected base
The combination as claimed wherein a chromatography-mass spectrometry method comprising said selected or obtained set is determined from a chromatogram having a largest signal- to-noise ratio among the plurality of chromatograms (claim 3) or calculating an average value of a plurality of peak start times and an average value of a plurality of peak end times of a chromatogram whose signal-to-noise ratio is equal to or greater than criteria among the plurality of chromatograms (claim 4) or said selected or obtained set is determined … when … a peak end time of an internal standard material having a largest ratio of a peak height to noise value (claim 6) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive.
Regarding claim 9, Applicants argue “[s]upport for the chromatograph-mass spectrometer is configured to perform the above-recited functions is shown and described with respect to Applicant’s FIG. 3 which describes, for example, various data processing such as smoothing processing, peak detection processing, and area and height calculation processing. See, for example, Applicant’s specification at page 11, line 5 to page 13, line 3 (paragraphs [0031] to [0033] of the published application); and Applicant’s FIGS. 3 and 4.”
Examiner’s position is that the above pages/paragraphs does not mention "a peak detection portion", "a peak range detection portion", and "a peak range application portion". Instead, the pages/paragraphs, at best, merely disclose the functions of the "portions". The pages/paragraphs do not describe the corresponding structures/algorithms of the “portion” to perform the functions. There are no corresponding structures/algorithms for the above "portions" that are discussed or shown. The "peak detection portion", "peak range detection portion", and "peak range application portion" are only shown as black boxes "801", "802", and "803", respectively, in Fig. 8. Accordingly, rejections under 35 USC 112(b) of claims 9-12 are warranted (see MPEP 2181).
Applicant’s remaining arguments have been considered but are traversed in view of the discussions above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Navalgund et al. (US 2020/0107781) discloses an approach that identifies the start and end times then set the time segments to obtain optimum sig-to-noise ratio (paragraph 0236, lines 10-13). However, Navalgund et al. does not disclose selecting or obtaining peak start and end times from a chromatogram/internal standard having a largest signal- to-noise ratio among the plurality of chromatograms (claims 3, 6).
	Dai et al. (CN 105510480) discloses reconstructed ion chromatogram of the quantitative ion of signal-to-noise ratio should be greater than 10 (S/N 10) (Description, first paragraph). However, Lin et al. does not disclose calculating an average value of a plurality of peak start times and an average value of a plurality of peak end times of a chromatogram whose signal-to-noise ratio is greater than greater than 10 (claim 4).
	As discussed above, it would have been obvious in view of Noda to obtain peak start time and peak end time (see paragraph 0060). However, Noda is silent about a square value of signal intensity at each point of the chromatogram of the internal standard material is obtained, and a peak start time and a peak end time are obtained from a chromatogram using the square value of signal intensity as a data point (claim 7).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        August 9, 2022